Citation Nr: 1442135	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-27 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and Mr. L.E.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2014, the Veteran presented sworn testimony during a personal hearing in San Diego, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently diagnosed lumbar spine disability, to include DDD, is as likely as not related to his active duty service.


CONCLUSION OF LAW

A disability of the lumbar spine, to include DDD, was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that his lumbar spine disability, to include DDD, was incurred during his military service.  See, e.g., June 2014 Board hearing transcript.  Specifically, he claims that he injured his back when he fell into foxhole during a training mission in 1954.  Id. at pg. 3.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed disability of the lumbar spine was incurred during his active duty service.

With respect to the Veteran's service treatment records (STRs), the Board recognizes that the RO attempted to obtain the Veteran's complete STRs from multiple sources; however, these efforts were unsuccessful.  The RO issued formal findings of unavailability of the Veteran's STRs in October 2008 and November 2011.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In any event, as will be discussed below, the loss of the STRs is not crucial to the claim.

Post-service treatment records documented diagnoses and ongoing treatment of the Veteran's lumbar spine disability from April 1995 to May 2010.  Specifically, the Veteran was diagnosed as having DDD, intervertebral disc syndrome, spondylolisthesis, and stenosis, and he underwent a laminectomy and discectomy.  See, e.g., private treatment records dated July 1995 and September 1995.

As noted above, the Veteran testified that his lumbar spine disability arose during service and has existed since that time.  See, e.g., June 2014 Board hearing transcript.  He also testified that his in-service injury resulted in a five month extended stay at the hospital in 1954.  See Id. at pg. 3 and Veteran's photos dated 1954.  In November 2010, the Veteran submitted a statement from his former spouse to support his claim that he incurred his injury in service.  

Notably, the Veteran's former spouse stated the following:  

In January or February of 1954 Bob was on bivouac at night and in the dark he fell into a fox hole.  I remember that he had to be on guard duty that same night and after his duty was over he could hardly walk.  He was taken to Madigan Hospital and for the next several months he was there, in bed, with weights on both legs.  His back has been bad ever since that incident.

 See lay statement dated November 2010.  

The Veteran also submitted a lay statement from Mr. L. E. to support his claim that he has continued to have low back pain since service.  In his July 2010 statement Mr. L. E. reported,  

Prior to his time in the Army, he was an excellent athlete and in first class physical condition.  In the early fifties he was in the military for a period of two years. . . .  After his discharge, I observed him suffering from back pain and at times a limitation on his ability to walk.  In the past number of years I have observed a continual degeneration of his back and a condition that has led to him using a walker to relieve some of the back pain. 

 See lay statement dated July 2010.

Additionally, the Veteran's current spouse testified that she has witnessed his back pain worsen over the years.  See Board Transcript dated June 2014.

In sum, the Board finds that it is undisputed that the Veteran has a currently diagnosed lumbar disability, to include DDD.  The evidence shows that the Veteran's STRs were destroyed in a fire; however, the Veteran's claim that he injured his back in service is corroborated by multiple lay statements from his spouse, his former spouse, and Mr. L. E.  Therefore, the evidence reflects that the Veteran incurred a back injury in service.  Additionally, post-service treatment records and lay statements indicate ongoing complaints and treatment of the lumbar spine disability to include DDD.  The Board finds the lay statements and the post-service treatment records are competent and credible evidence of the Veteran's in-service injury and continuing lumbar disability.

Resolving doubt in the Veteran's favor, as the evidence is at least in relative equipoise, service connection for lumbar spine disability, to include DDD, is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a lumbar spine disability, to include DDD, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


